 Case: 2:20-cv-02469-MHW-KAJ Doc #: 3 Filed: 05/15/20 Page: 1 of 1 PAGEID #: 16




                         UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 GULFPORT ENERGY CORPORATION,

                              Plaintiff,                 Case No. 2:20-cv-02469
        v.                                              Judge Michael H. Watson
 SHUGERT FAMILY INVESTMENTS, LLC,                        Magistrate Judge Kimberly A. Jolson
                              Defendant.


              GULFPORT ENERGY CORPORATION’S NOTICE OF FILING
             EXHIBITS TO PETITION TO CONFIRM ARBITRATION AWARD

       Plaintiff Gulfport Energy Corporation (“Gulfport”) hereby gives notice of filing Exhibits

A-E to Gulfport’s Petition to Confirm Arbitration Award (ECF No. 1) which were inadvertently

omitted from the aforementioned filing.


Dated: May 15, 2020                             Respectfully submitted,

                                                /s/ Daniel T. Donovan, P.C.
                                                Daniel T. Donovan, P.C. (0067833)
                                                Ragan Naresh (pro hac vice forthcoming)
                                                Holly Trogdon (pro hac vice forthcoming)
                                                KIRKLAND & ELLIS LLP
                                                1301 Pennsylvania Avenue, N.W.
                                                Washington, DC 20004
                                                Tel: (202) 389-5000
                                                Fax: (202) 389-5200
                                                daniel.donovan@kirkland.com
                                                ragan.naresh@kirkland.com
                                                holly.trogdon@kirkland.com

                                                Counsel for Gulfport Energy Corporation
